Exhibit 10.15

EMMIS COMMUNICATIONS CORPORATION

2012 RETENTION PLAN AND TRUST AGREEMENT

ARTICLE I

ESTABLISHMENT OF THE PLAN AND TRUST

1.01 EMMIS COMMUNICATIONS CORPORATION (the “Company”) hereby establishes the
2012 Retention Plan (the “Plan”) and Trust (the “Trust”) upon the terms and
conditions hereinafter stated in this 2012 Retention Plan and Trust Agreement
(the “Agreement”).

1.02 The Trustee hereby accepts this Trust and agrees to hold the Trust assets
existing on the date of this Agreement and all additions and accretions thereto
upon the terms and conditions hereinafter stated.

ARTICLE II

PURPOSE OF THE PLAN

The purpose of the Plan is to retain personnel of experience and ability in
positions by providing Employees with a proprietary interest in the Company and
its Subsidiaries as compensation for their contributions to the Company and the
Subsidiaries and as an incentive to make such contributions in the future.
Additionally, the Plan is intended to provide retention for Employees, in part
due to prior reductions in base salaries, the lack of merit increases in base
salaries for the current fiscal year and the increase of Employees’ share of
benefits costs. Each Grantee of an Award hereunder is advised to consult with
his or her personal tax advisor with respect to the tax consequences under
federal, state, local and other tax laws of the receipt of an Award hereunder.
Notwithstanding anything in this Plan to the contrary, it is the intention of
Company that this Plan constitute a “Bonus Program” within the meaning of ERISA
Regulation Section 2510.3-2(c) and therefore is exempt from the requirements of
the Employee Retirement Income Security Act of 1974, as amended, and the
Committee and the Board are expressly authorized to make any amendment necessary
to comply with this intent.

ARTICLE III

DEFINITIONS

As used in the Plan, terms defined parenthetically immediately after their use
have the respective meanings provided by such definitions and the terms set
forth below have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

3.01 “Affiliate” means, with respect to a specified person, a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified.

3.02 “Award” means a right granted under this Plan to a Grantee to receive a
Payout, subject to the service based requirement in Section 7 of the Plan and
the other terms and conditions of the Plan.

3.03 “Beneficiary” means the person or persons designated by a Grantee to
receive any benefits payable under the Plan in the event of such Grantee’s
death. Such person or persons, if any, shall be designated in writing on forms
provided for this purpose by the Committee and may be changed from time to time
by similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Grantee’s surviving spouse, if any, or
if none, his or her estate.

3.04 “Board” means the Board of Directors of the Company.

3.05 “Bonus Pool” means the 400,000 shares of Preferred Stock that are
contributed to the Trust pursuant to Section 5.01.



--------------------------------------------------------------------------------

3.06 “Change in Control” means any of the following: (i) any person or group
(other than a Subsidiary or any employee benefit plan (or any related trust) of
the Company or a Subsidiary, and other than Jeffrey H. Smulyan or an Affiliate
of Mr. Smulyan) becomes after the Effective Date the beneficial owner of 35% or
more of either the then outstanding Common Stock or the combined voting power of
the then outstanding voting securities of the Company entitled to vote in the
election of directors, except that (A) no such person or group shall be deemed
to own beneficially any securities acquired directly from the Company pursuant
to a written agreement with the Company unless such person or group subsequently
becomes the beneficial owner of additional Common Stock or voting securities of
the Company other than pursuant to a written agreement with the Company, and
(B) no Change in Control shall be deemed to have occurred solely by reason of
any such acquisition by a corporation with respect to which, after such
acquisition, more than 60% of both the then outstanding common shares of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote in the election of directors are
then beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the Common Stock and voting securities of the Company
immediately before such acquisition in substantially the same proportion as
their ownership, immediately before such acquisition, of the outstanding Common
Stock and the combined voting power of the then outstanding voting securities of
the Company entitled to vote in the election of directors; (ii) individuals who,
as of the Effective Date, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided that any
individual who becomes a director after the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote or
written consent of at least two-thirds of the directors then comprising the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 under the Exchange Act); (iii) approval by
the shareholders of the Company of (A) a merger, reorganization or consolidation
with respect to which the individuals and entities who were the respective
beneficial owners of the Common Stock and voting securities of the Company
immediately before such merger, reorganization or consolidation do not, after
such merger, reorganization or consolidation, beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding common shares
and the combined voting power of the then outstanding voting securities entitled
to vote in the election of directors of the corporation resulting from such
merger, reorganization or consolidation, (B) a liquidation or dissolution of the
Company or (C) the sale or other disposition of all or substantially all of the
assets of the Company; or (iv) such other event(s) or circumstance(s) as are
determined by the Committee to constitute a Change in Control. Notwithstanding
the foregoing provisions of this definition, a Change in Control of the Company
shall be deemed not to have occurred with respect to any Grantee, if such
Grantee is, by written agreement executed prior to such Change in Control, a
participant on such Grantee’s own behalf in a transaction in which the persons
(or their Affiliates) with whom such Grantee has the written agreement Acquire
the Company (as defined below) and, pursuant to the written agreement, the
Grantee has an equity interest in the resulting entity or a right to acquire
such an equity interest. For the purposes of this definition, “Acquire the
Company” means the acquisition of beneficial ownership by purchase, merger, or
otherwise, of either more than 50% of the Common Stock (such percentage to be
computed in accordance with Rule 13d-3(d)(1)(i) of the SEC under the Exchange
Act) or substantially all of the assets of the Company or its successors;
“person” means such term as used in Rule 13d-5 of the SEC under the Exchange
Act; “beneficial owner” means such term as defined in Rule 13d-3 of the SEC
under the Exchange Act; and “group” means such term as defined in Section 13(d)
of the Exchange Act.

3.07 “Class A Common Stock” means the Class A Common Stock of the Company, par
value $.01 per share.

3.08 “Class B Common Stock” means the Class B Common Stock of the Company, par
value $.01 per share.

3.09 “Code” means the Internal Revenue Code of 1986, as amended, and regulations
and rulings thereunder. References to a particular section of the Code shall
include references to successor provisions.

3.10 “Committee” means the Compensation Committee of the Board or such other
committee or subcommittee appointed by the Board or the Compensation Committee.

3.11 “Common Stock” means shares of the Company’s Class A Common Stock, or
shares of the Company’s Class B Common Stock.

3.12 “Director” means a member of the Board of Directors of the Company.

3.13 “Eligible Compensation” means the annual base salary, as in effect on the
Vesting Date with respect to a Grantee, provided that in no event shall Eligible
Compensation be greater than $50,000 with respect to any Grantee. With respect
to a Grantee that is compensated on a commission basis, annual base salary shall
mean the average compensation which the employee received whether as base salary
or commission during the 12 month period prior to the Effective Date.

3.14 “Total Eligible Compensation” means the Eligible Compensation, as in effect
on the Vesting Date with respect to all Grantees (for the avoidance of doubt,
Eligible Compensation shall not exceed $50,000 for any Grantee.

3.15 “Effective Date” means the day upon which a majority of the shareholders of
the Company entitled to vote approve this Plan (and the related Trust).

 

2



--------------------------------------------------------------------------------

3.16 “Employee” means any person who is employed by the Company or a Subsidiary,
in each case in the United States, but excluding (i) any “executive officer” of
the Company (as defined in Section 3b-7 of the Exchange Act) and (ii) any
employee that works on a part –time basis for the Company.

3.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to a particular section of, or rule under, the Exchange Act shall
include references to successor provisions.

3.18 “Grantee” means an Employee who receives an Award under the Plan.

3.19 “Insolvent” means (i) the inability of the Company to pay its debts as they
become due or (ii) the Company being the subject to a pending proceeding as a
debtor under the provisions of Title 11 of the United States Code (Bankruptcy
Code).

3.20 “including” means “including, without limitation.”

3.21 “Non-Employee Director” means a Non-Employee Director as defined in Rule
16b-3(b)(3)(i) of the Exchange Act.

3.22 “Parent” means any corporation, partnership or limited liability company
(other than the Company) in an unbroken chain of corporations, partnerships or
limited liability companies ending with the Company, if at the time of the
granting of an Award under the Plan, each of such corporations, partnerships or
limited liability companies other than the Company owns stock, general
partnership interests or membership interests, as the case may be, possessing a
majority of the total combined voting power of all classes of stock, general
partnership interests or membership interests, as the case may be (whether at
all times or only so long as no senior class of securities has such voting power
by reason of any contingency), in one of the other corporations, partnerships or
limited liability companies in such chain.

3.23 “Payout” means with respect to each Grantee, the product of (x) the
Percentage multiplied by (y) the Bonus Pool. The Payout shall be paid solely in
Stock.

3.24 “Percentage” means, with respect to each Grantee, the quotient of
(x) Eligible Compensation divided by (y) Total Eligible Compensation.

3.25 “Preferred Stock” means shares of the Company’s 6.25% Series A Cumulative
Convertible Preferred Stock, par value $0.01 per share.

3.26 “SEC” means the Securities and Exchange Commission.

3.27 “Stock” means Preferred Stock or Common Stock

3.28 “Subsidiary” means any corporation, partnership or limited liability
company (other than the Company) in an unbroken chain of corporations beginning
with the Company if, at the time of the granting of an Award under the Plan,
each of the corporations, partnerships or limited liability companies other than
the last corporation, partnership or limited liability company in the unbroken
chain owns stock, general partnership interests or membership interests, as the
case may be, possessing a majority of the total combined voting power of all
classes of stock, general partnership interests or membership interests, as the
case may be (whether at all times or only so long as no senior class of
securities has such voting power by reason of any contingency), in one of the
other corporations, partnerships or limited liability companies in such chain.

3.29 “Termination of Employment” means a cessation of a business relationship
with the Company or its Subsidiaries which occurs with respect to an employee of
the Company or a Subsidiary, the first day an individual is for any reason
entitled to severance payments under the Company’s or any Subsidiary’s personnel
policies or is no longer employed by the Company or any of its Subsidiaries, or,
with respect to an individual who is an employee of a corporation constituting a
Subsidiary, the first day such corporation is no longer a Subsidiary.

3.30 “Trustee” means such firm, entity or persons approved by the Board to hold
legal title to the Plan and the Plan assets for the purposes set forth herein.

3.31 “Vesting Date” means the second anniversary of the Effective Date.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.01 Administration

(a) General. The Plan shall be administered by the Committee, which shall
consist of persons who are appointed by the Board. Notwithstanding the
requirements contained in the immediately preceding sentence, the Board or the
Committee may, in its discretion, delegate to a committee or subcommittee of the
Board or the Committee any or all of the authority and responsibility of the
Committee. Such other committee or subcommittee may consist of two or more
directors who may, but need not, be officers or employees of the Company or of
any of its Subsidiaries. To the extent that the Board or the Committee has
delegated to such other committee or subcommittee the authority and
responsibility of the Committee pursuant to the foregoing, all references to the
Committee in the Plan shall be to such other committee or subcommittee.
Notwithstanding the foregoing, the Board shall at all times have the right to
make Awards, administer the Plan, and otherwise exercise the authority of the
Committee under the Plan, and to the extent the Board does so, references to the
Committee in the Plan shall be to the Board.

(b) Authority of the Committee. The Committee shall have full power and final
authority, in its discretion, but subject to the express provisions of the Plan,
as follows: (i) to select Grantees, (ii) to grant Awards, (iii) to determine
when Awards may be granted, (iv) to interpret the Plan and to make all
determinations necessary or advisable for the administration of the Plan, (v) to
prescribe, amend, and rescind rules relating to the Plan, including rules with
respect to the nonforfeitability of Awards upon the Termination of Employment of
a Grantee, (vi) to determine the terms and provisions of any written agreement
by which an Award may be granted and, to modify any such Award at any time, with
the consent of the Grantee when required, (vii) to accelerate the exercisability
of, and to accelerate or waive any or all of the restrictions and conditions
applicable to, any Award, (viii) to make such adjustments or modifications to
Awards to Grantees working outside the United States as are necessary and
advisable to fulfill the purposes of the Plan, and (ix) to impose such
additional conditions, restrictions, and limitations upon the grant, or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate.

(c) Determinations of the Committee; No Liability. The determination of the
Committee on all matters relating to the Plan or any Award or Payout shall be
conclusive and final. No member of the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any Award.

4.02 Role of the Board. The members of the Committee and the Trustee shall be
appointed or approved by, and will serve at the pleasure of, the Board. The
Board may in its discretion from time to time remove members from, or add
members to, the Committee, and may remove or replace the Trustee, provided that
any directors who are selected as members of the Committee shall be Non-Employee
Directors.

4.03 Limitation on Liability. No member of the Board or the Committee shall be
liable for any determination made in good faith with respect to the Plan or any
Awards granted under it. If a member of the Board or the Committee is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of anything done or not done by him in such capacity under or with
respect to the Plan, the Company shall, subject to the requirements of
applicable laws and regulations, indemnify such member against all liabilities
and expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he or she acted in good faith and in a manner he
reasonably believed to be in the best interests of the Company and any
Subsidiaries and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his or her conduct was unlawful. In addition, the
Company shall pay ongoing expenses incurred by such member if a majority of
disinterested directors concludes that such member may ultimately be entitled to
indemnification, provided, however, that before making advance payment of
expenses, the Company shall obtain an agreement that the Company will be repaid
if such member is later determined not to be entitled to such indemnification.

4.04 Compliance with Laws and Regulations; Securities Laws.

(a) Compliance. All Awards granted hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency or shareholders as may be required. The Company
shall not be required to issue or deliver any certificates for shares of Stock
prior to the completion of any registration or qualification of or obtaining of
consents or approvals with respect to such shares under any federal or state law
or any rule or regulation of any government body, which the Company shall, in
its sole discretion, determine to be necessary or advisable.

 

4



--------------------------------------------------------------------------------

(b) Legend and Investment Representation. If the Committee deems necessary to
comply with the Securities Act of 1933, or any rules, regulations or other
requirements of the SEC or any stock exchange or automated quotation system, the
Committee may require a written investment intent representation by the Grantee
and may require that a restrictive legend be affixed to certificates for shares
of Stock, or that the Stock be subject to such stock transfer orders and other
restrictions as the Committee may deem necessary or advisable.

(c) Postponement by Committee. If based upon the opinion of counsel for the
Company, the Committee determines that the nonforfeitability of, or delivery of
benefits pursuant to, any Award would violate any applicable provision of
(i) federal or state securities law or (ii) the listing requirements of any
national securities exchange or the requirements of any automated quotation
system on which are listed or quoted any of the Company’s equity securities,
then the Committee may postpone any such nonforfeitability or delivery, as the
case may be, but the Company shall use reasonable and good faith efforts to
cause such nonforfeitability or delivery to comply with all such provisions at
the earliest practicable date.

(d) No Obligation to Register or List. The Company shall be under no obligation
to register the Stock with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company shall have
no liability for any inability or failure to do so.

ARTICLE V

CONTRIBUTIONS

5.01 Amount of Contributions. On or prior to the Effective Date, the Company
shall contribute 400,000 shares of Preferred Stock to the Trust established
under this Plan. No contributions by Employees shall be permitted.

5.02 Investment of Trust Assets;. Subject to Section 8.02 hereof, the Trustee
shall invest all of the Trust’s assets primarily in Stock.

ARTICLE VI

ELIGIBILITY; ALLOCATIONS

6.01 Awards. Awards may be made to such Employees as may be selected by the
Board or the Committee.

6.02 Form of Allocation. The Board or the Committee shall promptly notify the
Grantee in writing of the grant of the Award, and the terms of the Award. The
Board or the Committee shall maintain records as to all grants of Awards under
the Plan. For the avoidance of doubt, prior to the Vesting Date, the Committee
can grant Awards to Grantees and such grants will dilute and therefore reduce
the potential Payouts of existing Grantees.

6.03 Allocations Not Required to any Specific Employee. No Employee shall have
any right or entitlement to receive an Award hereunder, with such Awards being
at the total discretion of the Board or the Committee.

ARTICLE VII

EARNING AND DISTRIBUTION OF PAYOUT; NO VOTING RIGHTS

7.01 Earning Payouts; Forfeitures.

(a) General Rules. Subject to the terms hereof, Awards shall be earned by a
Grantee on the Vesting Date, subject to the Grantee’s continued employment with
the Company on the Vesting Date. If the Grantee has a Termination of Employment
prior to the Vesting Date for any reason or no reason, Grantee shall forfeit the
right to any Award and shall not receive a Payout.

 

5



--------------------------------------------------------------------------------

(b) Exception for Change in Control; Death/Disability, Sale. Notwithstanding the
general rule contained in Section 7.01(a), if there is a Change in Control prior
to the Vesting Date, the Committee may, in its sole discretion, determine that
the date of the Change in Control shall be deemed the Vesting Date.
Notwithstanding the general rule contained in Section 7.01(a) if there is a sale
or other disposition by the Company of a radio station, magazine or other
business unit, or the Grantee dies or is disabled, in each case prior to the
Vesting Date, the Committee, in its sole discretion may provide for accelerated
vesting and/or an accelerated Payout, in each case to the extent such
accelerated vesting and/or Payout does not result in adverse tax consequences
under Code Section 409A, as further set forth in Section 9.13 hereof.

7.02 Distribution of Payout.

(a) Timing of Distributions: General Rule. Subject to the provisions of
Section 7.03 hereof, Payouts earned shall be distributed to the Grantee or his
or her Beneficiary, as the case may be, as soon as practicable after they have
been earned, but in no event later than 30 days after the Vesting Date.

(b) Form of Distributions. All Payouts, shall be distributed in the form of
Stock; provided that no fractional shares shall be distributed pursuant to this
Plan and any such fractional shares shall be paid in cash.

7.03 Mandatory Withholding.

(a) The Trustee shall be entitled to require as a condition of delivery (i) that
the Grantee remit an amount sufficient to satisfy all federal, state and local
withholding tax requirements related to the Payout, (ii) the withholding of such
sums from compensation otherwise due to the Grantee or from any shares of Stock
due to the Grantee under the Plan, or (iii) any combination of the foregoing.
The Trustee shall pay over to the Company or any Subsidiary which employs or
employed such Grantee any such amount withheld from or paid by the Grantee or
Beneficiary.

(b) Elective Withholding.

(i) Election by Grantee. Subject to Section 7.03(b)(ii), if the Trustee does not
require withholding pursuant to Section 7.03(a)(ii), then a Grantee may elect
the withholding (“Share Withholding”) by the Company of a portion of the shares
of Stock otherwise deliverable to such Grantee upon the Payout becoming
nonforfeitable (each a “Taxable Event”) equal to: (i) the minimum amount
necessary to satisfy required federal, state, or local withholding tax liability
attributable to the Taxable Event; or (ii) with the Committee’s prior approval,
a greater amount, not to exceed the estimated total amount of such Grantee’s tax
liability with respect to the Taxable Event.

(ii) Restrictions. Each Share Withholding election by a Grantee shall be made in
writing in a form acceptable to the Committee and shall be subject to the
following restrictions: (i) a Grantee’s right to make such an election shall be
subject to the Committee’s right to revoke such right at any time before the
Grantee’s election or before the Vesting Date ; (ii) the Grantee’s election must
be made before the date (the “Tax Date”) on which the amount of tax to be
withheld is determined; (iii) the Grantee’s election shall be irrevocable by the
Grantee; and (iv) in the event that the Tax Date is deferred until six months
after the delivery of Stock under Section 83(b) of the Code, the Grantee shall
receive the full amount of Stock with respect to which the exercise occurs, but
such Grantee shall be unconditionally obligated to tender back to the Company
the proper number of shares of Stock on the Tax Date.

7.04 NonAlienation; Restrictions. Awards (and rights to Payouts) may not be
sold, assigned, alienated, anticipated, pledged, transferred, encumbered,
gifted, hypothecated or otherwise disposed of prior to the time that they are
earned and distributed pursuant to the terms of this Plan. Upon distribution,
the Board or the Committee may require the Grantee or his or her Beneficiary, as
the case may be, to agree not to sell or otherwise dispose of his distributed
Payout except in accordance with all then applicable federal and state
securities laws, and the Board or the Committee may cause a legend to be placed
on the stock certificate(s) representing the distributed Payout in order to
restrict the transfer of the distributed Payout for such period of time or under
such circumstances as the Board or the Committee, upon the advice of counsel,
may deem appropriate. No Grantee or Beneficiary shall have any right in or claim
to any assets of the Plan or Trust, nor shall the Company or any Subsidiary be
subject to any claim for benefits hereunder.

7.05 Voting . All shares of Stock held by the Trust shall be voted by the
Trustee in its discretion. Grantees of Awards shall have no voting rights until
the Payout is earned and distributed pursuant to the terms of the Award. The
Trustee shall comply with any voting agreement that is made by the Company in
connection with the contribution of the 400,000 shares of Preferred Stock, as
set forth in Section 5.01.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST

8.01 Trust. The Trustee shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of this Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to this Plan.

8.02 Management of Trust. It is the intent of this Plan and Trust that the
Trustee shall have complete authority and discretion with respect to the
arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Stock to the fullest extent practicable,
except to the extent that the Trustee determines that the holding of monies in
cash or cash equivalents is appropriate to meet the obligations of the Trust. In
performing its duties, the Trustee shall have the power to do all things and
execute such instruments as may be deemed necessary or proper, including the
following powers:

(a) To invest up to one hundred percent (100%) of all Trust assets in Stock
without regard to any law now or hereafter in force limiting investments for
trustees or other fiduciaries. The investment authorized herein may constitute
the only investment of the Trust, and in making such investment, the Trustee is
authorized to purchase Stock from the Company or from any other source, and such
Stock so purchased may be outstanding, newly issued, or treasury shares.

(b) To invest any Trust assets not otherwise invested in accordance with
(a) above, in such deposit accounts, and certificates of deposit, obligations of
the United States Government or its agencies or such other investments as shall
be considered the equivalent of cash.

(c) To cause stocks, bonds or other securities to be registered in the name of a
nominee, without the addition of words indicating that such security is an asset
of the Trust (but accurate records shall be maintained showing that such
security is an asset of the Trust).

(d) To hold cash without interest in such amounts as may in the opinion of the
Trustee be reasonable for the proper operation of the Plan and Trust.

(e) To employ brokers, agents, custodians, consultants and accountants.

(f) To hire counsel to render advice with respect to its rights, duties and
obligations hereunder, and such other legal services or representation as it may
deem desirable.

(g) To hold funds and securities representing the amounts to be distributed to a
Grantee or his Beneficiary as a consequence of a dispute as to the disposition
thereof, whether in a segregated account or held in common with other assets of
the Trust.

Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.

8.03 Records and Accounts. The Trustee shall maintain accurate and detailed
records and accounts of all transactions of the Trust, which shall be available
at all reasonable times for inspection by any legally entitled person or entity
to the extent required by applicable law, or any other person determined by the
Board or the Committee.

8.04 Expenses. All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Company or, in the discretion
of the Company, the Trust.

8.05 Indemnification. Subject to the requirements of applicable laws and
regulations, the Company shall indemnify, defend and hold the Trustee harmless
against all claims, expenses and liabilities arising out of or related to the
exercise of the Trustee’s powers and the discharge of its duties hereunder,
unless the same shall be due to its gross negligence or willful misconduct.

8.06 Trust Fund Subject to Claims of Creditors. Notwithstanding anything to the
contrary, the Trust shall at all times remain subject to the claims of the
Company’s general creditors under federal and state law in the event the Company
becomes Insolvent. Unless the Trustee has actual knowledge that the Company is
Insolvent or has received notice from the Company or a person claiming to be a
creditor of the Company alleging that the Company is Insolvent, the Trustee
shall have no duty to inquire whether the Company is Insolvent.

 

7



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.01 Substituted Awards. If the Committee cancels any Award (granted under this
Plan), and a new Award is substituted for the canceled Award, then the Committee
may, in its discretion, determine the terms and conditions of the new Award;
provided that (i) the new Award shall not contain any terms or conditions that
would cause the Award to constitute deferred compensation under Code
Section 409A, and (ii) no Award shall be canceled without the consent of the
Grantee if the terms and conditions of the new Award to be substituted are not
at least as favorable as the terms and conditions of the Award to be canceled.

9.02 Nature of Payments. Unless otherwise determined by the Committee, any and
all grants, or deliveries of shares of Stock hereunder, including the Payout,
shall constitute special incentive payments to the Grantee and shall not be
taken into account in computing the amount of salary or compensation of the
Grantee for the purposes of determining any pension, retirement, death or other
benefits under (i) any pension, retirement, profit-sharing, bonus, life
insurance or other employee benefit plan of the Company or any of its
Subsidiaries, or (ii) any agreement between the Company or any Subsidiary, on
the one hand, and the Grantee, on the other hand, except as such plan or
agreement shall otherwise expressly provide.

9.03 Non-Uniform Determinations. The Committee’s determinations under the Plan
need not be uniform and may be made by the Committee selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations and to enter into non-uniform and selective Awards as
to (i) the identity of the Grantees, (ii) the terms and provisions of Awards,
and (iii) the treatment upon Terminations of Employment for Grantees.
Notwithstanding the foregoing, the Committee’s interpretation of Plan provisions
shall be uniform as to similarly situated Grantees.

9.04 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board,
the submission of the Plan to the shareholders of the Company for approval, nor
any provision of the Plan shall be construed as creating any limitations on the
power of the Board or the Committee to adopt such additional compensation
arrangements as it may deem desirable, including the granting of stock options
and bonuses otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

9.05 Adjustments. The Committee may make equitable adjustment of all matters
relating to the Plan and any Awards, including the type of securities or
property, if any, to be paid in connection with any Award, all in such manner as
may be determined by the Committee in its discretion in order to prevent
dilution or enlargement of the rights of any Grantee pursuant to any Award under
the Plan, to reflect a stock dividend, stock split, reverse stock split, share
combination, recapitalization, reclassification, merger, consolidation, asset
spin-off, reorganization, or similar event of or by the Company.

9.06 Amendment and Termination of Plan. The Board may, by resolution, at any
time amend or terminate the Plan, subject to any required shareholder approval
or any shareholder approval which the Board may deem to be advisable for any
reason, such as for the purpose of obtaining or retaining any statutory or
regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements. Termination of this Plan shall
not affect Awards previously granted, and such Awards shall remain valid and in
effect until they have been fully earned or expire or are forfeited in
accordance with their terms.

9.07 No Employment Rights. Neither the establishment of the Plan, nor the
granting of any Award or Payout shall be construed to (i) give any Grantee the
right to remain employed by or affiliated with the Company or any of its
Subsidiaries or to any benefits not specifically provided by the Award, or
(ii) in any manner modify the right of the Company or any of its Subsidiaries to
modify, amend, or terminate this Plan or any of its employee benefit plans. No
obligation of the Company or any of its Subsidiaries as to the length of any
Grantee’s employment by or affiliation with the Company or any Subsidiary shall
be implied by the terms of the Plan, any grant of an Award hereunder or any
Payout. The Company and its Subsidiaries reserve the same rights to terminate
employment of or sever its relationship with any Grantee as existed before the
Grant Date.

9.08 Applicable Law. The validity, construction, interpretation and
administration of the Plan and Trust and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest therein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of the State of Indiana, but without giving effect
to the principles of conflicts of laws thereof. Without limiting the generality
of the foregoing, the period within which any action arising under or in
connection with the Plan must be commenced shall be governed by the laws of the
State of Indiana, without giving effect to the principles of conflicts of laws
thereof, irrespective of the place where the act or omission complained of took
place and of the residence of any party to such action and irrespective of the
place where the action may be brought.

 

8



--------------------------------------------------------------------------------

9.09 Construction. The use of the masculine gender shall also include within its
meaning the feminine. The use of the singular shall include within its meaning
the plural and vice versa.

9.10 Headings. The headings contained in this Plan are for reference purposes
only and shall not affect the meaning or interpretation of this Plan.

9.11 Effective Date. This Plan shall be effective as of the Effective Date, and
Awards may be granted hereunder no earlier than the date this Plan is approved
by the shareholders of the Company and prior to the termination of the Plan.

9.12 Term of Plan. This Plan shall remain in effect until the earlier of
(i) five (5) years from the Effective Date, (ii) termination by the Board, or
(iii) the distribution to Grantees and Beneficiaries of all the assets of the
Trust.

9.13 Code Section 409A. All Awards under the Plan are intended to be exempt from
the provisions of Code Section 409A. Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded. In the event that, notwithstanding such intent, an
Award granted hereunder constitutes “deferred compensation” within the meaning
of Code Section 409A, then, notwithstanding any other provision of the Plan or
the applicable Award, (i) any amount that is payable under such Award on account
of separation from service to a “specified employee,” as defined in Code
Section 409A(a)(2)(B)(i), will not be paid earlier than the date that is six
(6) month’s following the specified employee’s separation from service; (ii) the
determination of which individuals are “specified employees” will be made in
accordance with such rules and practices, consistent with Code Section 409A and
interpretive regulations, as are established from time to time by the Board , or
its designee, in its discretion (iii) the Grantee will not be treated as having
terminated employment or service until that individual has incurred a separation
from service within the meaning of Code Section 409A; (iv) no event will be
treated as a Change in Control with respect to that Award unless it constitutes
a change in the ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of Code Section 409A(a)(2)(A)(v); (v) no acceleration of payment will be
permitted with respect to the Award to the extent it would result in taxes or
penalties under Code Section 409A; and (vi) to the extent any other terms of the
Plan or the applicable Award would subject the Grantee to gross income
inclusion, interest, or additional tax pursuant to Code Section 409A, those
terms are to that extent superseded by, and shall be adjusted to the minimum
extent necessary to satisfy, the applicable Code Section 409A standards.
Notwithstanding the foregoing, each Grantee is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Grantee in connection with this Plan including any taxes and penalties
under Code Section 409A, and the Company shall not have any obligation to
indemnify or otherwise hold such Grantee harmless from any or all of such taxes
or penalties

9.14 Tax Status of Trust. It is intended that the Trust established hereby be
treated as a Grantor Trust of the Company under the provisions of Section 671 et
seq. of the Code, as the same may be amended from time to time.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers and the initial Trustee of the Trust established
pursuant hereto have duly and validly executed this Agreement, all on this 2nd
day of April 2012.

 

EMMIS COMMUNICATIONS CORPORATION     TRUSTEE: By:   /s/ J. Scott Enright     By:
  /s/ Jeffrey H. Smulyan   Name: J. Scott Enright       Jeffrey H. Smulyan  
Title:   Executive Vice President,                     General Counsel and
Secretary      

Signature Page to 2012 Retention Plan and Trust Agreement